Reasons for Allowance
1.	The present application is being examined under the pre-AIA  first to invent provisions. 
2.	The amendment filed 4/29/21 has been entered.

3.	The Terminal Disclaimer filed 8/6/21 has been entered.

4.	An examiner’s amendment to the record appears below.  This was made to incorporate the additional features necessary to distinguish over the prior art of record.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Ben Bolin and Mr. Randy Omid on 8/5/21.
		



Please amend the claims as follows:
(Canceled)

(Previously Presented) A[[n]] portable electronic device, comprising:
a touch screen display;
one or more processors; and
memory storing one or more programs configured to be executed by the one or more processors, the one or more programs including instructions for:
displaying, on the touch screen display, a message compose region that includes:
a text box for displaying characters of a message entered by a user; and
a virtual keyboard having a plurality of keys for entering characters in the text box;
while displaying the message compose region, detecting, on the touch screen display, a touch input that begins at a first location on the text box and moves along the touch screen display to a second location that is on the virtual keyboard; and
in response to detecting movement of the detected touch input that begins at the first location on the text box and moves along the touch screen display to the second location on the virtual keyboard, moving a displayed insertion marker in the text box as the detected touch input moves along the touch screen display to the second location on the virtual keyboard.

(Previously Presented) The portable electronic device of claim 2, wherein the insertion marker is displayed in the text box prior to detection of the touch input that begins at the first location on the text box.

(Previously Presented) The portable electronic device of claim 2, wherein moving the displayed insertion marker includes expanding a size of the insertion marker.

(Previously Presented) The portable electronic device of claim 2, wherein the detected touch input maintains contact with the touch screen display during the movement of the detected touch input that begins at the first location on the text box and moves along the touch screen display to the second location on the virtual keyboard.

(Previously Presented) The portable electronic device of claim 2, wherein the first location on the text box corresponds to a location within the text box.

(Previously Presented) The portable electronic device of claim 2, the one or more programs further including instructions for:
after moving the displayed insertion marker in the text box as the detected touch input moves along the touch screen display to the second location that is on the virtual keyboard:
in response to detecting movement of the touch input from the second location that is on the virtual keyboard to a third location that is on the 

(Previously Presented) The portable electronic device of claim 2, wherein:
the detected movement of the touch input has a horizontal component, and
the displayed insertion marker moves in accordance with the horizontal component.

(Previously Presented) A non-transitory computer-readable storage medium storing one or more programs configured to be executed by one or more processors of a[[n]] portable electronic device with a touch screen display, the one or more programs including instructions for:
displaying, on the touch screen display, a message compose region that includes:
a text box for displaying characters of a message entered by a user; and
a virtual keyboard having a plurality of keys for entering characters in the text box;
while displaying the message compose region, detecting, on the touch screen display, a touch input that begins at a first location on the text box and moves along the touch screen display to a second location that is on the virtual keyboard; and
in response to detecting movement of the detected touch input that begins at the first location on the text box and moves along the touch screen display to the second location on the virtual keyboard, moving a displayed insertion marker in the text box as the detected touch input moves along the touch screen display to the second location on the virtual keyboard.

(Previously Presented) The non-transitory computer-readable storage medium of claim 9, wherein the insertion marker is displayed in the text box prior to detection of the touch input that begins at the first location on the text box.

(Previously Presented) The non-transitory computer-readable storage medium of claim 9, wherein moving the displayed insertion marker includes expanding a size of the insertion marker.

(Previously Presented) The non-transitory computer-readable storage medium of claim 9,wherein the detected touch input maintains contact with the touch screen display during the movement of the detected touch input that begins at the first location on the text box and moves along the touch screen display to the second location on the virtual keyboard.

(Previously Presented) The non-transitory computer-readable storage medium of claim 9,wherein the first location on the text box corresponds to a location within the text box.

(Previously Presented) The non-transitory computer-readable storage medium of claim 9, the one or more programs further including instructions for:
after moving the displayed insertion marker in the text box as the detected touch input moves along the touch screen display to the second location that is on the virtual keyboard:
in response to detecting movement of the touch input from the second location that is on the virtual keyboard to a third location that is on the virtual keyboard, moving the displayed insertion marker in the text box as the detected touch input moves to the third location that is on the virtual keyboard.

(Previously Presented) The non-transitory computer-readable storage medium of claim 9, wherein:
the detected movement of the touch input has a horizontal component, and
the displayed insertion marker moves in accordance with the horizontal component.

(Previously Presented) A method, comprising:
at a[[n]] portable electronic device with a touch screen display:
displaying, on the touch screen display, a message compose region that includes:
a text box for displaying characters of a message entered by a user; and
a virtual keyboard having a plurality of keys for entering characters in the text box;
while displaying the message compose region, detecting, on the touch screen display, a touch input that begins at a first location on the text box and moves along the touch screen display to a second location that is on the virtual keyboard; and
in response to detecting movement of the detected touch input that begins at the first location on the text box and moves along the touch screen display to the second location on the virtual keyboard, moving a displayed insertion marker in the text box as the detected touch input moves along the touch screen display to the second location on the virtual keyboard.

(Previously Presented) The method of claim 16, wherein the insertion marker is displayed in the text box prior to detection of the touch input that begins at the first location on the text box.

(Previously Presented) The method of claim 16, wherein moving the displayed insertion marker includes expanding a size of the insertion marker.

(Previously Presented) The method of claim 16, wherein the detected touch input maintains contact with the touch screen display during the movement of the detected touch input that begins at the first location on the text box and moves along the touch screen display to the second location on the virtual keyboard.

(Previously Presented) The method of claim 16,wherein the first location on the text box corresponds to a location within the text box.

(Previously Presented) The method of claim 16, further comprising:
after moving the displayed insertion marker in the text box as the detected touch input moves along the touch screen display to the second location that is on the virtual keyboard:
in response to detecting movement of the touch input from the second location that is on the virtual keyboard to a third location that is on the virtual keyboard, moving the displayed insertion marker in the text box as the detected touch input moves to the third location that is on the virtual keyboard.

(Previously Presented) The method of claim 16, wherein:
the detected movement of the touch input has a horizontal component, and
the displayed insertion marker moves in accordance with the horizontal component.

5.	The following is an examiner’s statement of reasons for allowance: The Examiner’s Amendment and the Amendment filed 4/29/21 and the Terminal Disclaimer together place the application into condition for allowance.  As a preliminary matter, the Terminal Disclaimer overcomes any double patenting issues.  Furthermore, the amendment filed 4/29/21 overcomes the 112 rejection by clearly and particularly pointing out and distinctly claiming the subject matter.  Specifically, the amendment adds and clarifies language to specify “while displaying the message compose region, detecting, on the touch screen display, a touch input that begins at a first location on the text box and moves along the touch screen display to a second location that is on the virtual keyboard; and in response to detecting movement of the detected touch input that begins at the first location on the text box and moves along the touch screen display to the second location on the virtual keyboard, moving a displayed insertion marker in the text box as the detected touch input moves along the touch screen display to the second location on the virtual keyboard.”  The Examiner’s amendment adds the feature that the electronic device with touch screen display is indeed portable, thus distinguishing further over some of the prior art which involved only desktop display devices. A new detailed search was performed which still did not provide prior art showing all the features as currently recited in the amended claims.  Some prior art such as Bhogal in combination with other prior art such as Yli-Nokari, Dunk, and Anderson may suggest similar concepts of touch movement causing a marker to appear to move between different text fields.  This is still different from the present invention as currently amended which in response to detecting movement of the detected touch input that begins at the first location on the text box and moves along the touch screen display to the second location on the virtual keyboard, moves a displayed insertion marker in the text box as the detected touch input moves along the touch screen display to the second location on the virtual keyboard.  Furthermore, Bhogal and some of the other prior art is performed on a desktop display, and the prior art including Bhogal do not show all the features of the present invention as recited in the currently amended claims.  The amended independent claims (2 – apparatus, 9 – non-transitory computer-readable storage medium, 16 – method) are not set forth in the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN PAUL SAX whose telephone number is (571)272-4072.  The examiner can normally be reached on Monday - Friday, 9:30 - 6:00 Est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sherief Badawi can be reached on 571-272-9782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/STEVEN P SAX/Primary Examiner, Art Unit 2174